      Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

RICHARD ROEGNER,                                      )
                                                      )
                       Plaintiff,                     )
                                                      )        CIVIL ACTION
vs.                                                   )
                                                      )        Case No.
BRAHMBHATT BANSIKUMAR and                             )
ALYWA COMPUTER CORP.,                                 )
                                                      )
                       Defendants.                    )

                                          COMPLAINT

       COMES NOW, RICHARD ROEGNER, by and through the undersigned counsel, and

files this, his Complaint against Defendants, BRAHMBHATT BANSIKUMAR and ALYWA

COMPUTER CORP., pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff, RICHARD ROEGNER (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.


                                                 1
      Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 2 of 14




        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.       Defendant, BRAHMBHATT BANSIKUMAR (hereinafter “BRAHMBHATT

BANSIKUMAR”), is an individual who transacts business in the State of Texas and within this

judicial district.

        8.       Defendant, BRAHMBHATT BANSIKUMAR, may be properly served with

process for service, to wit: 12259 Veterans Memorial Drive, Houston, TX 77067-1091.

        9.       Defendant, ALYWA COMPUTER CORP. (hereinafter “ALYWA COMPUTER

CORP.”), is a Texas corporation that transacts business in the State of Texas and within this

judicial district.

        10.      Defendant, ALYWA COMPUTER CORP., may be property served with process

via its Registered Agent, to wit: I-Kuang Chen, Registered Agent, 12289 Veterans Memorial

Drive, Houston, TX 77067.

                                   FACTUAL ALLEGATIONS

        11.      On or about July 24, 2021, Plaintiff was a customer at “Top Up Food Mart” a

business located at 12259 Veterans Memorial, Houston, TX 77067, referenced herein as “Top



                                                  2
      Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 3 of 14




Up Food Mart”. Attached is a receipt documenting Plaintiff’s purchase at Top Up Food Mart.

See Exhibit 1. Also attached is a photograph documenting Plaintiff’s visit to the Property while

at Top Up Food Mart. See Exhibit 2.

       12.     Defendant, BRAHMBHATT BANSIKUMAR, is the owner or co-owner of the

real property and improvements that Top Up Food Mart is situated upon and that is the subject of

this action, referenced herein as the “Property.”

       13.     Defendant, ALYWA COMPUTER CORP., is also the co-owner of the real

property and improvements that are the subject of this action.

       14.     Plaintiff lives 4 miles from the Property.

       15.     Given the very close vicinity of the Property to Plaintiff’s residence, Plaintiff is

routinely driving by the Property.

       16.     Plaintiff’s access to the business(es) located 12259 Veterans Memorial, Houston,

TX      77014, Harris      County Property Appraiser’s property identification numbers:

1148780000003 and 1148780000001 (“the Property”), and/or full and equal enjoyment of the

goods, services, foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied and/or

limited in the future unless and until Defendants, BRAHMBHATT BANSIKUMAR and

ALYWA COMPUTER CORP., are compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Property, including those set forth in this Complaint.

       17.     Defendants, BRAHMBHATT BANSIKUMAR and ALYWA COMPUTER

CORP, as property owners, are responsible for complying with the ADA for both the exterior

portions and interior portions of the Property.             Even if there is a lease between

Defendants, BRAHMBHATT BANSIKUMAR and ALYWA COMPUTER CORP and the



                                                    3
      Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 4 of 14




tenant allocating responsibilities for ADA compliance within the unit the tenant operates, that

lease is only between the property owner and the tenant and does not abrogate the Defendants’

independent requirement to comply with the ADA for the entire Property it owns, including the

interior portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

          18.   Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          19.   Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          20.   Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, personally encountered many barriers to access the Property that are detailed in

this Complaint, engaged many barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury if all the illegal barriers to access present at the Property identified in

this Complaint are not removed.

          21.   Although Plaintiff did not personally encounter each and every barrier to access

identified in Plaintiff’s Complaint, Plaintiff became aware of all identified barriers prior to filing

the Complaint and because Plaintiff intends on revisiting the Property as a customer and

advocate for the disabled within six months or sooner after the barriers to access are removed, it



                                                  4
      Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 5 of 14




is likely that despite not actually encountering a particular barrier to access on one visit, Plaintiff

may encounter a different barrier to access identified in the complaint in a subsequent visit as,

for example, one accessible parking space may not be available and he would need to use an

alternative accessible parking space in the future on his subsequent visit. As such, all barriers to

access identified in the Complaint must be removed in order to ensure Plaintiff will not be

exposed to barriers to access and legally protected injury.

       22.     Plaintiff’s inability to fully access the Property and the stores within in a safe

manner and in a manner which inhibits the free and equal enjoyment of the goods and services

offered at the Property, both now and into the foreseeable future, constitutes an injury in fact as

recognized by Congress and is historically viewed by Federal Courts as an injury in fact.

                                             COUNT I

                          VIOLATIONS OF THE ADA AND ADAAG

       23.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       24.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory


                                                  5
      Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 6 of 14




               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       25.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       26.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       27.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       28.     The Property is a public accommodation and service establishment.

       29.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to


                                                 6
      Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 7 of 14




implement the requirements of the ADA. 28 C.F.R. Part 36.

       30.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       31.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       32.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       33.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       34.     Defendants, BRAHMBHATT BANSIKUMAR and ALYWA COMPUTER

CORP., have discriminated against Plaintiff (and others with disabilities) by denying his access

to, and full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or



                                                 7
      Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 8 of 14




accommodations of the Property, as prohibited by, and by failing to remove architectural barriers

as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

        35.     Defendants, BRAHMBHATT BANSIKUMAR and ALYWA COMPUTER

CORP., will continue to discriminate against Plaintiff and others with disabilities unless and until

Defendants, BRAHMBHATT BANSIKUMAR and ALYWA COMPUTER CORP., are

compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        36.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     Despite having a parking lot that is open to the public with more than four spaces,

                the Property has no accessible parking spaces complying with Section 502.1 of

                the 2010 ADAAG standards in violation of Section 208.2 of the 2010 ADAAG

                standards. This violation would make it difficult for Plaintiff to locate an

                accessible parking space and limited the travel options to visit the Property and

                with no accessible parking space there is inadequate room for Plaintiff to exit and

                enter his vehicle.

        (ii)    Near Top Up Food Mart, due to the location of the accessible ramp in front of a

                parking space, when a vehicle parks in that parking space it blocks the clear 36



                                                  8
Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 9 of 14




         inch accessible route to this ramp, the Property lacks an accessible route from the

         parking spaces to the accessible entrance of the Property in violation of Section

         206.2.1 of the 2010 ADAAG standards. This violation would make it difficult for

         Plaintiff to access the units of the Property.

 (iii)   Near Top Up Food Mart, there is a vertical rise along the accessible ramp that is

         in excess of a 1¼ of an inch, in violation of Sections 303.2 and 405.4 of the 2010

         ADAAG standards. This barrier to access would make it dangerous and difficult

         for Plaintiff to access public features of the Property when using this accessible

         ramp as vertical rises on ramps are particularly dangerous as the surface of the

         ramp is already at a significant slope which increases the likelihood of the

         wheelchair to tip over due to the vertical rise.

 (iv)    Near Top Up Food Mart, the Property has an accessible ramp that lacks finished

         edges or edge protection and/or is otherwise in violation of Section 405.9 of the

         2010 ADAAG standards. This violation would make it difficult for Plaintiff to

         access the units of the Property.

 (v)     Inside Top Up Food Mart, there are sales and services counters lacking any

         portion of the counter that has a maximum height of 36 (thirty-six) inches from

         the finished floor in violation of Section 904.4 of the 2010 ADAAG standards, all

         portions of the sales and service counter exceed 36 (thirty-six) inches in height

         from the finished floor. This violation would make it difficult for Plaintiff to

         properly transact business at the Property as Plaintiff is in a wheelchair which

         makes his height much lower than a standing individual, so a surface with a




                                             9
Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 10 of 14




          maximum height of 36 inches above the finished floor is necessary for Plaintiff to

          sign credit card receipts.

 (vi)     Inside Top Up Food Mart, the door to the restroom area has a maximum

          clear width below 32 (thirty-two) inches in violation of Section 404.2.3 of

          the 2010 ADAAG standards. This would make it difficult for Plaintiff

          and/or any disabled individual to safely utilize the restroom facilities as

          the wheelchair will not be able to fit through the doorway.

 (vii)    Defendants fail to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

 TOP UP FOOD MART RESTROOMS

 (viii)   The door to the restrooms has a maximum clear width below 32 (thirty-

          two) inches in violation of Section 404.2.3 of the 2010 ADAAG standards.

          This would make it difficult for Plaintiff and/or any disabled individual to

          safely utilize the restroom facilities as the wheelchair will not be able to fit

          through the doorway.

 (ix)     The restroom lacks signage in compliance with Sections 216.8 and 703 of

          the 2010 ADAAG standards. This would make it difficult for Plaintiff

          and/or any disabled individual to locate accessible restroom facilities.

 (x)      The restrooms lack proper door hardware in violation of Section 404.2.7

          of the 2010 ADAAG standards. This would make it difficult for Plaintiff

          and/or any disabled individual to utilize the restroom facilities.

 (xi)     The lavatories and/or sinks in the restrooms have exposed pipes and

          surfaces and are not insulated or configured to protect against contact in



                                            10
     Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 11 of 14




                violation of Section 606.5 of the 2010 ADAAG standards. This would

                make it difficult for Plaintiff and/or any disabled individual to safely

                utilize sink in the restroom as pipes often contain sharp edges and are

                often very hot due to the hot water pipes, and without insulation,

                Plaintiff’s legs are likely to be injured if the lavatory is used by Plaintiff.

       (xii)    The grab bars/handrails adjacent to the commode are missing and violate

                Section 604.5 of the 2010 ADAAG standards. This would make it difficult

                for Plaintiff and/or any disabled individual to safely transfer from a

                wheelchair to the toilet and back to the wheelchair.

       (xiii)   The hand drying devices in the restrooms are located outside the 48-inch

                prescribed vertical reach ranges set forth in Section 308.2.1 of the 2010

                ADAAG standards. This barrier to access would make it difficult for

                Plaintiff and/or any disabled individual in a wheelchair to dry their hands

                as Plaintiff is in a wheelchair which makes his height much lower than a

                standing individual, so the actionable mechanism of the drying device

                must be lower than 48 inches so Plaintiff can reach it.

       37.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       38.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       39.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.



                                                   11
     Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 12 of 14




       40.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       41.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       42.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendants,

BRAHMBHATT BANSIKUMAR and ALYWA COMPUTER CORP., have the financial

resources to make the necessary modifications.        According to the Property Appraiser, the

combined Appraised value of the Property is $1,700,292.00.

       43.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendants have available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       44.       Upon information and good faith belief, the Property has been altered since 2010.

       45.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       46.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, BRAHMBHATT BANSIKUMAR and ALYWA COMPUTER CORP., are required

to remove the physical barriers, dangerous conditions and ADA violations that exist at the

Property, including those alleged herein.



                                                 12
     Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 13 of 14




       47.    Plaintiff’s requested relief serves the public interest.

       48.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, BRAHMBHATT BANSIKUMAR and ALYWA COMPUTER CORP.

       49.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, BRAHMBHATT BANSIKUMAR and ALYWA COMPUTER

CORP., pursuant to 42 U.S.C. §§ 12188 and 12205.

       50.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants,

BRAHMBHATT BANSIKUMAR and ALYWA COMPUTER CORP., to modify the Property

to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendants, BRAHMBHATT BANSIKUMAR and ALYWA

              COMPUTER CORP., in violation of the ADA and ADAAG;

       (b)    That   the   Court     issue   a   permanent     injunction   enjoining   Defendants,

              BRAHMBHATT BANSIKUMAR and ALYWA COMPUTER CORP., from

              continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendants, BRAHMBHATT

              BANSIKUMAR and ALYWA COMPUTER CORP. to (i) remove the physical

              barriers to access and (ii) alter the Property to make it readily accessible to and

              useable by individuals with disabilities to the extent required by the ADA;

       (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and

       (e)    That the Court grant such further relief as deemed just and equitable in light of the



                                                 13
Case 4:21-cv-02995 Document 1 Filed on 09/15/21 in TXSD Page 14 of 14




       circumstances.

                               Dated: September 15, 2021

                               Respectfully submitted,

                               /s/ Douglas S. Schapiro
                               Douglas S. Schapiro, Esq.
                               Southern District of Texas ID No. 3182479
                               The Schapiro Law Group, P.L
                               7301-A W. Palmetto Park Rd., #100A
                               Boca Raton, FL 33433
                               Tel: (561) 807-7388
                               Email: schapiro@schapirolawgroup.com




                                 14
